internal_revenue_service number release date index number 6050p ---------------------------- ----------------------------- -------------------------------------------- ----------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc pa plr-147680-09 date february february legend entity entity entity state x date date date asset collection remedy ----------------------------------- -------------------------------------------- -------------------------------------- ---------------------------- ----------- ------------------------- ------------------------- ---------------------- --------------- dear ---------------------------- this letter responds to the letter dated date submitted on behalf of entity requesting the following ruling entity is not required to file forms 1099-c with respect to the write-off of balances and charges pursuant to its settlement agreement because the discharge was not the result of an identifiable_event listed in sec_1_6050p-1 but rather was required by operation of state law facts entity is a financial_institution chartered by state x providing its members thrift services such as checking and savings accounts certificates of deposit a source of credit and other fiscal and financial_services_entity was a financial_institution chartered by state x which provided similar services to its members entity is the surviving party and successor to entity by merger effective date entity was a plr-147680-09 service company that offered asset sale installment contracts from dealers to financial institutions for the financing of assets and serviced such contracts including when necessary initiating default proceedings on behalf of the financial_institution that held a security_interest in the asset entity acquired several asset loan installment contracts and retained entity for servicing collection and enforcement on those contracts on date a class action lawsuit was filed by consumers in state x against entity and entity alleging violations of state x state law with respect to asset financing contracts owned by entity and serviced by entity the lawsuit alleged several violations of state x law including that notices related to collection remedy did not meet statutory notice requirements entity was subsequently dismissed from the lawsuit and entity was ordered to be the proper remaining defendant pursuant to its merger with entity on date entity and class plaintiffs signed a memorandum of understanding mou settling the entire class action lawsuit the mou provides inter alia that the lawsuit be dismissed with prejudice and that entity has agreed under the mou to close all accounts and write off all balances owed including judgment balances law analysis sec_6050p of the internal_revenue_code requires that an applicable_entity report any discharges in whole or in part of indebtedness of any person in excess of dollar_figure in addition sec_1_6050p-1 of the treasury regulations provides that a discharge_of_indebtedness occurs if one of the following identifiable events takes place a a discharge_of_indebtedness under title of the united_states_code bankruptcy b a cancellation or extinguishment of an indebtedness that renders a debt unenforceable in a receivership foreclosure or similar proceeding in a federal or state court as described in sec_368 other than a discharge described in paragraph b i a of this section c a cancellation or extinguishment of an indebtedness upon the expiration of the statute_of_limitations for collection of an indebtedness subject_to the limitations described in paragraph b ii of this section or upon the expiration of a statutory period for filing a claim or commencing a deficiency judgment proceeding d a cancellation or extinguishment of an indebtedness pursuant to an election of foreclosure remedies by a creditor that statutorily extinguishes or bars the creditor's right to pursue collection of the indebtedness e a cancellation or extinguishment of an indebtedness that renders a debt unenforceable pursuant to a probate or similar proceeding f a discharge_of_indebtedness pursuant to an agreement between an applicable_financial_entity and a debtor to discharge indebtedness at less than full consideration g a discharge_of_indebtedness pursuant to a decision by the creditor or the application of a defined policy of the creditor to discontinue collection activity and discharge debt or h the expiration of the non-payment testing_period as described in paragraph b iv of this section plr-147680-09 out of the above events only two have a potential bearing on the requested ruling the first possible event sec_1_6050p-1 states that an identifiable_event exists where the applicable_financial_entity and debtor agree to discharge the indebtedness for less than full consideration to establish consideration there must be a performance or a return promised which has been bargained for by the parties restatement second contracts sec_71 in this case entity an applicable_financial_entity and the debtors are agreeing to the entry of a court approved and supervised judgment which incorporates the mou at first blush it appears that there is an agreement between entity and its debtors to discharge indebtedness the agreement however merely reflects the operation of state law the write-off of all collection remedy deficiency balances is based upon applicable state x law which bars recovery_of any deficiency balance remaining after collection remedy for failure to strictly comply with notice requirements therefore the decision to discharge these balances and charges is not triggered by an agreement between entity and the debtors the discharge is triggered by the applicable state x case law and statutes the agreement simply reflects the law the fact that entity and plaintiffs chose to settle the lawsuit as opposed to going to trial is immaterial thus sec_1_6050p-1 of the treasury regulations does not apply the second possible event sec_1_6050p-1 holds that a discharge_of_indebtedness exists where a creditor discontinues collection activity pursuant to a decision by the creditor or a defined policy of the creditor according to sec_1 6050p- b iii a creditor's defined policy includes both a written policy and the creditor's established business practice neither a decision nor a policy triggers the cancellation of indebtedness in this case as stated above the applicable state x statutory provisions trigger the discontinuance of entity 1's collection activity thus sec_1 6050p- b g does not apply based on the above analysis the discharges by entity are not subject_to the reporting requirements of sec_6050p or the regulations thereunder conclusion based solely on the information provided and the representations made we conclude that entity is not required to file forms 1099-c with respect to the write-off of balances and charges pursuant to its settlement agreement because the discharge was not the result of an identifiable_event listed in sec_1_6050p-1 but rather was required by operation of state law except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-147680-09 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely charles a hall senior technician reviewer procedure administration enclosures
